         Case 3:19-cr-03299-BTM Document 47 Filed 11/19/20 PageID.81 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 19cr3299-BTM

                                       Plaintiff,
                       vs.

 Enriquez Paredes,


                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
•     granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:

      21 :952,960 - Importation ofMethamphetamine (1 ); 21 :952,960 - Importation of N-
      phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propenamide (fentanyl)(2)




Dated:   11/18/2020

                                                    ~rl~
                                                     on.Barry    d Mos~witz
                                                    United St~:District Judge
